Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Response After Final Action filed May 10, 2022.
Claim 17 has been amended.
Claims 17, 18, 22-24 and 27-32 are pending in the present application.


EXAMINER’S COMMENT
Claims drawn to a method of evaluating quality of miRNA derived from a body fluid sample, the method being carried out by a device for analysis of the expression level of miRNA and comprising: obtaining, with a device, a measured value(s) or a corrected measured value(s) of the abundance(s) of one or more reference miRNAs selected from miRNAs consisting of base sequences of SEQ ID NOs:1 to 12 in each of miRNA-containing RNA samples prepared from a body fluid sample and a standard body fluid sample; comparing, with the device, the obtained value(s) of the abundance(s) of the one or more reference miRNAs in the body fluid sample or a representative value thereof to the obtained value(s) of the abundance(s) of the one or more reference miRNAs in the standard body fluid sample or a representative value thereof, to obtain a difference(s) or a ratio(s) of the obtained value(s) of the abundance(s) of the one or more reference miRNAs or the representative value thereof between the body fluid sample and the standard body fluid sample; and judging, with the device, the quality of the miRNA derived from the body fluid sample by comparing the difference(s) or the ratio(s) of the obtained value(s) of the abundance(s) of the one or more reference miRNAs or the representative value thereof with a threshold(s) predetermined as a criterion(criteria), wherein said difference(s) is/are calculated by subtracting the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof from the obtained value(s) of the abundance(s) in the body fluid sample or the representative value thereof, or said ratio(s) is/are calculated by dividing the obtained value(s) of the abundance(s) in the body fluid sample or the representative value thereof by the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof, wherein the body fluid sample is judged to have a good quality when the difference(s) or the ratio(s) exceed(s) the threshold(s); and obtaining a result of miRNA expression analysis on the body fluid sample judged to have a good quality are free of the art.  
The Examiner’s Amendment below puts the case in condition for allowance.


EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
In the Claims:
In view of Applicant's Election (without traverse) filed October 10, 2019, claims 29-32 are canceled.


Allowable Subject Matter
Claims 17, 18, 22-24, 27 and 28 are allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635